Case 5:21-cv-00281-JWH-RAO Document 4 Filed 02/18/21 Page 1 of 2 Page ID #:59



  1

  2

  3

  4

  5

  6

  7

  8                                     UNITED STATES DISTRICT COURT
  9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 10

 11    JAVIER MARTINEZ,                                    No. 2:21-cv-0111-EFB P
 12                        Plaintiff,
 13            v.                                          ORDER
 14    RALPH DIAZ, et al.,
 15                        Defendants.
 16

 17           Plaintiff is a state prisoner incarcerated at Ironwood State Prison in Blythe, California. He

 18   is proceeding without counsel in an action brought under 42 U.S.C. § 1983. He claims that on

 19   January 23, 2020, at least sixteen Ironwood State Prison correctional officers discriminated

 20   against him and 32 other Hispanic inmates by conducting unlawful cell searches and strip

 21   searches in the “freezing cold.” ECF No. 1 at 7, 9. He further alleges that numerous defendants

 22   located in Sacramento County discriminated against him by rejecting the group administrative

 23   appeals that were subsequently filed and retaliated against him by banning group appeals

 24   altogether. Id. at 3-4, 8, 11.

 25           The federal venue statute provides that a civil action “may be brought in (1) a judicial

 26   district in which any defendant resides, if all defendants are residents of the State in which the

 27   district is located, (2) a judicial district in which a substantial part of the events or omissions

 28   giving rise to the claim occurred, or a substantial part of property that is the subject of the action
                                                           1
Case 5:21-cv-00281-JWH-RAO Document 4 Filed 02/18/21 Page 2 of 2 Page ID #:60



  1   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in
  2   this action, any judicial district in which any defendant is subject to the court’s personal
  3   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
  4          In this case, venue could properly lie in two of California’s judicial districts, as Ironwood
  5   State Prison, located in Riverside County, lies in the Central District, and Sacramento County lies
  6   in the Eastern District. Because the root of plaintiff’s potential claims arose at Ironwood State
  7   Prison in Riverside County, the court finds that the interests of justice will be better served by
  8   transferring this case to the Central District of California. See 28 U.S.C. § 1391(b).
  9          Accordingly, IT IS ORDERED that this case is transferred to the Eastern Division of the
 10   United States District Court for the Central District of California. See 28 U.S.C. § 1404(a).
 11   Dated: February 18, 2021.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                         2
